1 Reported in 241 N.W. 48.
A jury having found defendant guilty of the crime of carnal knowledge of a girl under the age of 18, he appeals from the order denying his motion for a new trial.
There is presented only a question as to the sufficiency of the evidence to sustain the verdict. The commission of the offense was well proved. The remaining issue was whether one Sweeney was the sole offender or was aided by defendant as principal or accessory. The crime was committed in the automobile paint shop of defendant at night, where the unfortunate girl remained from between 9:30 and 10 p. m. to 12:35 a. m. When she first arrived with Sweeney she was given several drinks of liquor, which she says was procured and "mixed" by defendant. Her testimony is that they told her "to drink it down fast"; that she immediately lost consciousness and did not come to until hours later, when she was at home under the treatment of physicians. Their testimony indicates the effect of some stupefying drug. *Page 352 
The record is such, particularly as to the condition in which the girl was found, that, the evidence for the state having been believed by the jury, there is abundant support for the verdict. It agrees entirely with the hypothesis of defendant's being at least a more or less active accessory, a conclusion reinforced by his "jumping" his bail bond and remaining a fugitive from justice for some three years.
Order affirmed.